DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment to the Claims received on January 26, 2022 appears to overcome the objection to claims 1 and 5-12. Therefore, the Objection to claims 1 and 5-12 is withdrawn.

Allowable Subject Matter
Claims 1 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest making said copied architectural state of said second processing circuitry available to third processing circuitry; and causing said third processing circuitry to resume execution of said stream of instructions using said copied architectural state of said second processing circuitry.
Further, it would not have been obvious to one of ordinary skill in the art to combine the above limitations with the remaining limitations in the claim.

Note that independent claims 13-14 also contain comparable subject matter to the relevant subject matter of claim 1 as shown above; therefore, they are also held to be allowable by the same reasoning accordingly.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184